DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 62/881,310, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is no recitation in 62/881,310 for a server, calculating an actual tread depth using a captured baseline measurement of the tread depth, a remote database, a light detection and ranging sensor, a sonar sensor, an artificial intelligence engine, a machine learning model, or a cloud computing device, Accordingly, claims 1-20 are not entitled to the benefit of the prior application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-12, 14-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laperle et al., WO 2020/041899, (hereinafter Laperle), for ease of reference, examiner will refer to the U.S. Publication 2021/0197625, in view of LanOTR. “CALCULATOR.” 29/08/2016, lanotr.com/calculator/, accessed 3/15/2022 (hereinafter LanOTR) further in vewi of Oikawa, CN 105366464 (hereinafter Oikawa).
Regarding claims 1, 11, and 19, Laperle teaches
a processor and a memory including instructions (e.g. “The electronic device 501 may include elements such as a processor, a memory, a display, a data input module, and a network interface”, see paragraph [0088]) that, when executed by the processor, cause the processor to: 
receive a first input that indicates at least one aspect of a tire (e.g. “The electronic device 501 can also send (i.e. the electronic device receives a first input before it can send it) additional data to the image processing entity 505 over the network 124. For example, this can include (but is not limited to) GPS location (i.e. location aspect of a tire), date and time”, see paragraph [0094]); 
capture, using an image-capturing device, a first image of the tire (e.g. “for embodiments where the electronic device is a smart phone equipped with a camera, the user can take one or more images of a tire 34 of the vehicle 10 “, see paragraph [0090]); 
communicate, to a remotely located server, the first image of the tire, wherein the server is configured to analyze the first image (e.g. “one or more images captured by an electronic device 501 can be processed using the image processing system 500. For example, in some embodiments, the electronic device 501 may transmit image information relating to a tire 34 of a vehicle, such as the tires 34.sub.1 to 34.sub.4 of the vehicle 10, through a communication network 502, to an image processing entity 505 over a communication link, which may be implemented over a cellular network, a WiFi network or other wireless LAN, a WiMAX network or other wireless WAN, etc.“, see paragraph [0056] and “the image processing entity 505 can be an application running on a server” see paragraph [0058]) and identify, at least one of a brand of the tire, a model of the tire, and a size of the tire (e.g. “the electronic device 501 may be configured to analyze the tread pattern and measure tire width to determine a number of characteristics about the tire. The electronic device 501 may then send this data and information to the system server 1142 for further data analysis to identify the type of tire. The type of tire may be a tire brand, model number, or any other suitable information capable of identifying a tire”, see paragraph [0100], brand of the tire); 
receive, from the server, the at least one of the brand of the tire, the model of the tire, and the size of the tire and provide, at an interface, a first output indicating the at least one of the brand of the tire, the model of the tire, and the size of the tire (e.g. “Once the system 100 has determined the tire and tire characteristics (i.e.tire brand, see also paragraphs [0133]-[0134]), it can query the database to find all other products that could be used for the vehicle. The system 100 can then communicate the tires (i.e. the tire information including the brand) to the user at step 1905. This can be done by sending the information over the network to the electronic device (i.e. the user is communicated with through the screen of the smart phone 501 see Fig. 5)”, see paragraphs [0034]-[0035]),
capture, using the image-capturing device and at least one sensor (e.g. “In some embodiments, with additional reference to FIG. 32, in addition to or instead of the electronic device 501 (i.e. the image capturing device), the system server 1142 may receive image data from a vehicle-mounted inspection device 4801 (i.e. the at least one sensor) for inspecting the tire 34 of the vehicle 10. In particular, the system 100 may include one or more vehicle-mounted inspection device 4801 for inspecting tire 34 of vehicles by way of image data“, see paragraph [0158]), a baseline measurement of a tread depth of the tire and calculate, using the captured baseline measurement of the tread depth of the tire, a tread wear of the tire (e.g. “the computing modules 508.sub.x are configured to assess a level of wear, damage and/or other deterioration of the tire 34. For example, a computing module 508.sub.x can be configured to determine that the tread projections 27.sub.1-27.sub.P are worn to 30% of the level of wear that would require replacement of the tires “, see paragraph [0065], examiner notes that determine how much the tread projections are worn inherently requires a baseline measurement and determinization of actual tread depth of the tire since 30 % of the level of wear that requires replacement” is a measure of actual tread depth and requires knowledge of a baseline measurement.),
provide, at the interface, a second output indicating at least the tread wear of the tire (e.g. “in operation, based on the analysis determined by the image processing entity 505, the system server 1142 may communicate with the user via an electronic device 501(i.e. provide, at the interface, a second output) or the vehicle 10, a dispatch center 1102, a service center 1104, or a parts supplier 1106. The system 100 may also communicate with any combination of these, or any other suitable device registered within the system 100. This communication can contain information such as that indicating the determination of tire wear and/or damage concluded by the image processing entity 505 “, see paragraph [0105]),
and calculate, using information stored in a database and based on the tread wear of the tire and the at least one of the brand of the tire, the model of the tire, and the size of the tire, a value of the tire (e.g. “Based on the conclusion on tire wear and/or damage (for example, that the tire needs to be replaced) and vehicle information (tire type (i.e. brand of tire), vehicle type) available, the system 100 can determine the amount of time required or parts available (i.e. calculate a value of the tire) at the service center 1104 and facilitate scheduling a maintenance appointment or a shipment from the parts supplier 1106. This can be done by maintaining a database of inventory (i.e. using information stored in a database) at the service center, along with a calendar”, see paragraph [0105], brand of the tire),
and adjust the value of the tire based on an environment corresponding to an historical operation of the tire and an historical work associated with the tire (e.g. “Tires are subject to various forces and environments that cause them to wear and sometimes fail. Road vehicles and off-road vehicles equipped with tires are used on soft, slippery and/or irregular grounds (e.g., soil, mud, sand, ice, snow, etc.) for work and/or other purposes (i.e. to an historical operation of the tire and an historical work associated with the tire)… Numerous factors affect performance of road vehicles and off-road vehicles, including their components (e.g., tires) and their environments (e.g., grounds on which they operate)”, see paragraph [0002]-[0003] and “a processor 507 implementing a plurality of computing modules 508.sub.x (for example, Artificial Intelligence, or “AI”, modules) for performing image recognition, pattern recognition and 3D model matching in order to assess a level and nature of wear, degradation and/or other deterioration of the tire (i.e.  adjust the value of the tire based on an environment corresponding to an historical operation of the tire and an historical work),” [0058] and paragraphs [0153]-[0155] which discuss imaging the tire and environment in the assessing).
Laperle further teaches for claim 19 provide a summary of the value of the tire (e.g. “ The system 100 can then communicate the tires (i.e. provide a summary) to the user at step 1905.”, see paragraph [0135]).
Although Laperle teaches determining tread wear of a tire, Laperle does not explicitly teach determining an actual tread depth. However It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tread wear of Laperle as a measure of actual tread depth since the wear determination of Laperle of, for example, 30% inherently requires a comparison of the actual tread depth to the unworn or replacement depth. Therefore improved monitoring ot tires would be achieved for the purpose of improving vehicle safely and performance.\
Laperle does not explicitly teach wherein the value of the tire includes at least one of a trade-in value, an offer value, a market value, a bid value, and an auction value.
LanOTR teaches calculating a value using actual tread depth of the tire wherein the value of the tire includes at least one of a trade-in value, an offer value, a market value, a bid value, and an auction value (e.g. see pages 1 and 2 which demonstrates how to use a used tire value calculator which calculates a market value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in LanOTR into Laperle for the purpose of finding a realistic value of a used tire using a method that is fact and simple to a user.
	Although Laperle teaches wherein the tire is associated with an off road vehicle that does work, Laperle and LanOTR do not explicitly teach that the off road vehicle is an agricultural machine that does agricultural work.
	Oikawa teaches estimating a value of an tire of an agricultural machine that does agricultural work , i.e. a tractor wheel (e.g. “In addition, mobile device is a tractor, agricultural machine that does agricultural work, as with the object goods lifting in the Z direction for the lifting device and the lifting movement in the X direction by device of transverse device, wheel, i.e. tire of an agricultural machine, is set on device for transversely along the transverse beam to move with wheel; motor is a wheel motor for driving, moving device is further provided with a control motor and a lifting motor for lifting goods device driven by the lifting motor, the lifting control device, according to the running speed and running time of motor indication. load for calculating the equivalent operation to the object distance, for estimating wheel life“, see page 4 lines 35-45).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Oikawa into Laperle and LanOTR for the purpose of solving the problem of estimating the life of an agricultural machine tire. Therefore replacement parts can be ready in advance and ordering time can be reduced.
Regarding claim 2, Laperle, LanOTR, and Oikawa teaches the limitations of claim 1. Laperle further teaches wherein the processor and memory are associated with a mobile computing device (e.g. “the electronic device 501 is a smartphone” see paragraph [0089]).  
Regarding claim 3, Laperle, LanOTR, and Oikawa teaches the limitations of claim 1. 
Laperle further teaches wherein the database is remotely located from the processor and memory (e.g. “the electronic device 501 (i.e. the processor and memory) may be capable of determining a serial number from a tire based on an image of the tire. This can be done by the electronic device 501 capturing an image of an embossed serial number on a surface of the tires, and using the image processing entity 505 to determine the specific characters of the serial number. This can be cross-referenced with a database stored in server memory 1146 (or otherwise accessible by system server 1142)“, see paragraph [0098] and Figure 5).  
Regarding claims 4, 12, and 20, Laperle, LanOTR, and Oikawa teaches the limitations of claim 1, 11,  and 19. Laperle further teaches wherein the at least one sensor includes a light detection and ranging sensor (e.g. “LIDAR”, see paragraph [0156], a light detection and ranging sensor).  
Regarding claims 6 and 14, Laperle, LanOTR, and Oikawa teaches the limitations of claim 1 and 11. Laperle further teaches wherein the server is configured to analyze the first image using an artificial intelligence engine (e.g. “ the image processing entity 505 (i.e. the server, see claim 1) comprises a memory 506 for storing image information and instructions for processing images, a processor 507 implementing a plurality of computing modules 508.sub.x (for example, Artificial Intelligence, or “AI”, modules (i.e. artificial intelligence engine)) for performing image recognition, pattern recognition and 3D model matching in order to assess a level and nature of wear, degradation and/or other deterioration of the tire 34 “, see paragraph [0058]) that uses at least one machine learning model (e.g. “computing modules 508.sub.x may comprise standalone AI or machine-learning solutions forming part of image processing entity 505”, see paragraph [0059]).  
Regarding claims 7 and 15, Laperle, LanOTR, and Oikawa teaches the limitations of claim 1 and 11. Laperle further teaches wherein the first image includes an image of a sidewall of the tire (e.g. Figs. 34, 37, 40 show sidewall images of the tire).  
Regarding claims 8 and 16, Laperle, LanOTR, and Oikawa teaches the limitations of claim 1 and 11. Laperle further teaches wherein the interface is disposed on a mobile computing device and configured to receive input and provide output  (e.g. “for embodiments where the electronic device is a smart phone equipped with a camera, the user can take one or more images of a tire 34 of the vehicle 10 “, see paragraph [0090], see also Fig. 5 and Fig. 34, smartphone receives input (image data) and provides output (picture of tire)). 
Regarding claims 9 and 17, Laperle, LanOTR, and Oikawa teaches the limitations of claim 1 and 11. Laperle further teaches wherein the server includes at least one cloud computing device (e.g. “According to some embodiments, the computing modules 508.sub.x (i.e. elements of image processing entity 505 or server) may have access to information stored elsewhere on the internet (i.e. cloud computing) “, see paragraph [0086]).
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laperle, LanOTR, and Oikawa in view of Frelicot, KR 20160064161 (hereinafter Frelicot).
Regarding claims 5 and 13, Laperle, LanOTR, and Oikawa teaches the limitations of claim 1 and 11.
Laperle and LanOTR do not explicitly teach wherein the at least one sensor includes a sonar sensor.
Frelicot teaches wherein the at least one sensor includes a sonar sensor (e.g. “Once the approximate location of the local tire surface strain is determined, a scanning probe (e.g., a laser scanning probe, an optical scanning probe, a sonar scanning probe, or other probe) scans the surface of the tread of the tire, The size and shape of the tread surface deformation can be determined by measuring the tread heights at various points on the tread surface“, page 7, 4th paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Frelicot into Laperle and LanOTR for the purpose of determining tread deformation.
Claims 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laperle, LanOTR, and Oikawa in view of Kirian et al., US 2013/0159201 (hereinafter Kirian).
Regarding claims 10 and 18, Laperle, LanOTR, and Oikawa teaches the limitations of claim 1 and 11. Laperle further teaches wherein the database includes information correlating a tire value to tire brands, tire models, tire sizes (e.g. “the system 100 can determine the amount of time required or parts available (i.e. calculate a value of the tire) … by maintaining a database of inventory (i.e.) at the service center, “, see paragraph [0105] and “the system 100 is able to determine a specific tire brand or type, and cross-reference this brand or type with a database of compatible brands (i.e. parts available, i.e. value of a tire) stored in a memory. In this embodiment, steps 1901 and 1902 are similar to those described in steps 1301, 1401, and 1302, 1402 respectively. According to this embodiment, the system 100 is able to identify the tire characteristics 1903. These characteristics may include thickness (i.e. size), length, weight, width, tread pattern (i.e. model), etc. Based on an analysis of the vehicle's tires, the system 100 can determine tire alternatives at step 1904. This can be done using a pre-populated database stored on a server of all major available tire brands and products, along with compatible alternatives. “, see paragraphs [0133]-[0134])).
Although LanOTR teaches correlating tire values and tire tread depths (e.g. aon pages 1 and 2, a user enters a variety of tread depths and the calculator uses a correlation to determine a variet of tire values.
Laperle, LanOTR, and Oikawa does not explicitly teach wherein the database (emphasis underlined) includes information correlating a tire values and tire tread depths.  
Kirian teaches wherein the database includes information correlating a tire value to tire brands, tire models, tire sizes, and tire tread depths (e.g. Fig. 4 shows record of a tire that includes tread depth 132, size make series (i.e. model) 103, see also paragraphs [0153]-[0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Kirian into Laperle, LanOTR, and Oikawa for the purpose of managing tires and tire costs to ensure that impermissible tires are not mounted on a vehicle.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
 “Measuring tire tread depth using a projected laser”, IP.com, 2018 – using a laser and 2 cameras to measure tire tread using a mobile scanner.
“TREADSURE.” https://treadsure.app, accessed 3/14/2022. – An application that performs the claimed invention. Publication date is after filing date of invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/Primary Examiner, Art Unit 2862